Order entered July 14, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00560-CR
                                    No. 05-16-00561-CR
                                    No. 05-16-00562-CR
                                    No. 05-16-00563-CR

                           MERCEDES M. BIGGURS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F08-57650-U, F14-70586-U, F14-70971-U, F14-75674-U

                                         ORDER
        The Court GRANTS court reporter Georgina Ware’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Ware to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE